Citation Nr: 0423799	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, secondary to a service-
connected scar of the left mid-thoracic area, associated with 
a subtotal gastrectomy for a duodenal ulcer, hiatal hernia, 
and gastroesophageal reflux disease.  

2.  Entitlement to an increased rating for residuals of a 
subtotal gastrectomy for duodenal ulcer disease, with hiatal 
hernia, and gastroesophageal reflux disease, currently 
evaluated as 40 percent disabling.

3.  What evaluation is warranted from May 30, 2002, for a 
scar of the left mid-thoracic area associated with a subtotal 
gastrectomy for a duodenal ulcer, hiatal hernia, and 
gastroesophageal reflux disease?

4.  Entitlement to an increased rating for postoperative 
residuals involving an injury to the left sixth rib with 
associated adhesive pleurisy, currently evaluated as 10 
percent disabling.  

5.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

By rating decision in August 2002, service connection was 
established for scarring of the left mid-thoracic area, 
secondary to residuals of a subtotal gastrectomy for duodenal 
ulcer disease, with hiatal hernia and gastroesophageal reflux 
disease.  At that time, a 10 percent rating was assigned, 
effective from May 30, 2002.  That rating was increased to 20 
percent, effective from May 30, 2002, by RO action in May 
2003.  

Pursuant to his request, the veteran was afforded a 
videoconference hearing before the Board in March 2004.  A 
transcript of that hearing is of record.


REMAND

Additional evidence was received by the RO following the 
issuance of the most recent supplemental statement of the 
case, albeit without a signed waiver from the veteran as to 
the RO's review of any of that evidence.  Remand is therefore 
required in order to permit the RO to review that evidence 
and issue a supplemental statement of the case, pursuant to 
38 C.F.R. § 19.31 (2003).  

Further evidentiary development is in order so that efforts 
can be made to obtain private treatment records.  
Additionally, attempts are needed to secure  complete records 
relating to the veteran's award of disability benefits from 
the Social Security Administration.  As well, additional 
medical input is needed as to the nature and etiology of the 
claimed peripheral neuropathy, the nature and severity of his 
service-connected disabilities, and the effect of those 
disabilities on his employability.

Procedurally, it is evident that the RO has not documented 
their consideration whether staged ratings are for assignment 
for a left mid-thoracic area scar, pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).  Also, during the course of 
the instant appeal the veteran has raised the issue of 
entitlement to service connection for depression, secondary 
to pain from one or more service-connected disabilities.  
This matter is inextricably intertwined with the certified 
issue of the veteran's TDIU entitlement and must be addressed 
prior to a review on the merits of that entitlement.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must initiate any and all 
needed development, including any medical 
examination deemed necessary by the RO, 
as to the issue of the veteran's 
entitlement to service connection for 
depression, secondary to pain from 
service-connected disabilities.  That 
development must include those actions 
necessary for compliance with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), and its implementing 
regulations.  Any notice and development 
must be followed by formal rating action 
adjudicating the claim and notice to the 
veteran of the action taken and of his 
appellate rights.

2.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are needed to substantiate his claims of 
entitlement to secondary service 
connection for peripheral neuropathy of 
both lower extremities; for a rating in 
excess of 40 percent for residuals of a 
subtotal gastrectomy for duodenal ulcer 
disease, with hiatal hernia and 
gastroesophageal reflux disease; for a 
rating in excess of 20 percent for a scar 
of the left mid-thoracic area; for a 
rating in excess of 10 percent for 
postoperative residuals involving an 
injury to the left sixth rib with 
associated adhesive pleurisy; and for a 
TDIU.  The veteran must also be notified 
of what portion of that evidence VA will 
secure, and what portion he himself must 
submit.  The RO must advise the veteran 
to submit all pertinent evidence not 
already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining records of treatment 
from private medical professionals, or 
other evidence, provided that he provides 
sufficient identifying information and 
written authorization.  Finally, the RO 
must address the question of whether the 
veteran was furnished full and complete 
VCAA notice outside the chronological 
sequence set forth in the above-cited 
statutes and regulation, and, if so, 
whether he has been prejudiced thereby.

3.  The RO must obtain from the Social 
Security Administration any and all 
medical and administrative records 
utilized by such agency in connection 
with its 1988 award of disability 
benefits to the veteran, and any 
continuing award prior to the appellant's 
63rd birthday.  Any records obtained must 
be made a part of the veteran's claims 
folder.  Efforts to secure these records 
must continue until it is determined that 
further efforts would be futile.

4.  The RO should contact the veteran in 
writing and request that he furnish the 
names and addresses of those VA and non-
VA medical professionals who have 
evaluated and/or treated him for his 
claimed peripheral neuropathy of the 
lower extremities since his discharge 
from service.  He should also identify 
any providers who have treated the 
residuals of a subtotal gastrectomy for 
duodenal ulcer disease, with hiatal 
hernia, and gastroesophageal reflux 
disease; a left mid-thoracic area scar; 
postoperative residuals of a left sixth 
rib injury with associated adhesive 
pleurisy, and a scalp contusion.  These 
should include Doctors Golding and Land, 
as well as the Brentwood Medical Group, 
as referenced by the veteran in oral 
testimony and written statements.  

Upon receipt of such information, the RO 
should attempt to secure those medical 
records not already on file which were 
compiled by those individuals or 
institutions referenced by the veteran.  
Regardless whether the veteran responds 
to the aforementioned request for 
information as to his medical providers, 
the RO must obtain any and all records 
not already on file with respect to his 
receipt of medical treatment at the VA 
Medical Center in Pittsburgh, 
Pennsylvania (Oakland).  Once obtained, 
such records must be made a part of the 
veteran's claims folder.

5.  Thereafter, the RO must arrange for 
the veteran to be afforded VA medical 
examinations, to include any specialist 
evaluations deemed necessary, for the 
evaluation of the nature and etiology of 
his claimed peripheral neuropathy of the 
lower extremities, as well as the nature 
and severity of his subtotal gastrectomy 
residuals, mid-thoracic incisional 
scarring, and postoperative residuals of 
a left sixth rib injury with associated 
adhesive pleurisy.  In addition, a 
medical opinion is needed as to the 
effect of the veteran's multiple service-
connected disabilities upon his 
employability.  The claims folder in its 
entirety must be made available to and 
reviewed by each examiner.  The 
examination reports are to include a 
detailed review of the veteran's history 
and current complaints, comprehensive 
clinical findings and all diagnostic 
testing necessary to determine the full 
extent of all disability present.  All 
applicable diagnoses must be fully set 
forth.  

The neurological examiner must offer a 
professional opinion, with supporting 
rationale, as to the following:

Is it at least as likely as not 
that lower extremity peripheral 
neuropathy, if any, is due to 
or the result of his service-
connected left mid-thoracic 
area scar that is associated 
with a subtotal gastrectomy for 
a duodenal ulcer, hiatal 
hernia, and gastroesophageal 
reflux disease?  Is it at least 
as likely as not that the scar 
aggravates any lower extremity 
peripheral neuropathy?

Is it at least as likely as not 
that the veteran's service-
connected disabilities alone, 
preclude all substantially 
gainful employment that are 
consistent with his education 
and occupational experience?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

6.  Following the completion of the 
foregoing actions, the RO must review the 
examination reports.  If any report is 
not in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
report to the examiner for any and all 
needed action.  
7.  Thereafter, the RO must readjudicate 
the merits of all claims.  These 
readjudications must be based on all the 
evidence of record, including the 
Reader's Digest article submitted in 
November 2003, the medical report 
submitted in April 2004, and all 
governing legal authority, including the 
VCAA, its implementing regulations, and 
the opinions of those Federal courts 
interpreting such body of law.  The RO 
must consider Fenderson and Allen v. 
Brown, 7 Vet. App. 439 (1995), as well as 
the March 2004 testimony of the veteran.  
If extraschedular entitlement is found 
for any service connected disorder 
referral of the case to VA's Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
action under 38 C.F.R. §§ 3.321, 4.16 
(2003), as appropriate, is required.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



